Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive for the following reasons:
Applicant argues on pgs. 11 and 12:
“…although Kumada discloses a vibration function or detection mode, Kumada does not describe a drive system configured to drive the housing to cause a vibration of the housing, and a sensing detection system configured to detect the vibration and output a detection signal based on the vibration, as recited by the independent claims…
… the independent claims recite a drive system configured to drive the housing to cause a vibration of the housing, a sensing detection system configured to output a detection signal based on the vibration, and a comparison trigger system configured to determine whether the detection signal falls within a first range conforming to a touch habit of a user , as recited by the independent claims. That is, Kumada fails to output a detection signal based on the vibration and then determine whether the detection signal falls within a first range conforming to a touch habit of a user, as claimed…
…Kumada’s vibration elements 11 are switched between the vibration function (vibration mode) and the detection function (detection mode), such that vibration elements 11 can only work in a single mode at a time, either vibrating or detecting vibrations…Therefore, when Kumada’s vibration elements 11 work in the detection mode, the vibration generated should be stopped to enable the vibration elements 11 to detect the pressing operation from the user U. See id. This is in stark contrast to the independent claims, which recite that the drive system is configured to drive the housing to cause a vibration of the housing, and that the sensing detection is configured to detect the vibration and output a detection signal based on the vibration. Therefore, the independent claims recite whether the vibration of the housing being driven is disturbed, while Kumada is directed to a method to detect whether vibration is generated (see id).”
Examiner directs applicant to Kumada’s Figs. 5 and 6 and paras. 50 – 56. These portions describe the claimed features. In particular, this embodiment indicates that the vibration signals are generated during the vibration detection interval. Therefore, Applicants argumetns are rendered unpersuasive. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 11, 12, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumada et al. (US Pub. No. 2018/0059857 A1).
		As to claim 1, Kumada shows a touch button component (i.e. input system 1 including a touchpad, for example, Figs. 1A and 1B and para. 20) comprising: a housing (operating surface P, Fig. 1A and para. 20) comprising a vibration region (para. 20), wherein the vibration region comprises a first inner surface (i.e. opposing the ouch 
		As to claim 2, Kumada shows that the comparison trigger system is further configured to: compare the detection signal with a threshold (i.e. the average vibration signal output by other vibration elements) to obtain a comparison result (Figs. 3 – 6 and paras. 50 – 64), wherein the threshold is a boundary value of the first range (i.e. average, paras. 58 – 64);  output the comparison result;  and set the comparison result as the trigger signal when the comparison result indicates that the detection signal falls within the first range (paras. 58 – 64). 
		As to claim 6, Kumada shows that the detection signal indicates a vibration amplitude of the housing, and wherein the first range is an amplitude range of the vibration region after the vibration region receives a habit force from the user to trigger the touch button component (Figs. 3 – 6 and paras. 50 – 64). 
		As to claim 11,  An electronic device (i.e. input system 1 including a touchpad, for example, Figs. 1A and 1B and para. 20) comprising: a casing (1, Fig. 1A and para. 20);  a touch button component (Figs. 1A and 1B and para. 20) comprising: a housing 
		As to clam 12, Kumada shows that the comparison trigger system is further configured to: compare the detection signal with a threshold (i.e. the average vibration signal output by other vibration elements) to obtain a comparison result (Figs. 3 – 6 and paras. 50 – 64), wherein the threshold is a boundary value of the first range (Figs. 3 – 6 and paras. 50 – 64);  output the comparison result;  and set the comparison result as the trigger signal when the comparison result indicates that the detection signal falls within the first range (Figs. 3 – 6 and paras. 50 – 64). 
		As to claim 16, Kumada shows that the detection signal indicates a vibration amplitude of the housing, and wherein the first range is an amplitude range of the 
		As to claim 20, Kumada shows that the casing comprises a front panel 12, a middle frame P, and a rear cover (inherently included, Figs. 1 – 4), and wherein the housing is an outside frame of the middle frame (Figs. 1 – 4). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 – 5 and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kumada in view of Nagisetty et al. (US Pub. No. 2018/0204426 A1).
		As to claims 3 and 13, Kumada shows that the sensing detection system is further configured to output a second range as a range of the detection signal when the housing is not touched (Figs. 3 – 6 and paras. 50 – 64). 
 		Kumada does not show that the threshold is between 0.1-0.9 times a lower limit of a second range of the detection signal.
		Nagisetty shows a system that compares an output vibration signal to a sensed vibration signal (Fig. 8 and paras. 51 – 59), and that the comparison is based on a threshold that is empirically derived para. 25).
		It would have been obvious to one of ordinary skill in the art at the time of filing to empirically derive these threshold values with respect a desired signal level so as to 
		As to claims 4 and 14, Kumada shows that the sensing detection system is further configured to output a second range as a range of the detection signal when the housing is not touched (Figs. 3 – 6 and paras. 50 – 64). 
 		 Kumada does not show that the threshold is greater than or equal to 1.1 times an upper limit of a second range of the detection signal.
		Nagisetty shows a system that compares an output vibration signal to a sensed vibration signal (Fig. 8 and paras. 51 – 59), and that the comparison is based on a threshold that is empirically derived para. 25).
		It would have been obvious to one of ordinary skill in the art at the time of filing to empirically derive these threshold values with respect a desired signal level so as to arrive at this range because such a mythology is well known to effectively calibrate input/output systems.
		As to claims 5 and 15, Kumada shows an amplitude discrimination system configured to: obtain a plurality of detection signals when an outer surface of the housing is not subjected to a touch force;  and set a value with a highest occurrence probability (i.e. average) in the detection signals as a reference value to calculate the threshold (Figs. 3 – 6 and paras. 50 – 64).
		Kumada does not show that the threshold is equal to a product of the reference value and a coefficient, and wherein a value range of the coefficient is between 0.1-0.9. 

		It would have been obvious to one of ordinary skill in the art at the time of filing to empirically derive these threshold values with respect a desired signal level so as to arrive at this range because such a mythology is well known to effectively calibrate input/output systems.
Allowable Subject Matter
Claims 7 – 10 and 17 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.